DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            This action is responsive to the following communication: an amendment filed on 03/11/2022.
	Claims 1, 4-22 are currently pending and presented for examination.
Response to Arguments
Applicant’s remarks filed on 03/11/2022 with respect to claim interpretation under 35 U.S.C. 112 (f) have been considered and they are not persuasive. 
Applicant argues that the claims do not use the terms “means”, “step” or “unit” and therefore there is a presumption that 35 U.S.C. 112(f) should not apply. The terms should not be interpreted under 35 U.S.C 112(f). 
Claim 7 uses a non-structural generic place holder "section" which is simply a substitute for "means for" (See MPEP 2181). Secondly, the generic place holder "section" is modified by functional language, such as "configured to....". Thirdly, the generic place holder "section" is not modified by sufficient structure for performing the claimed function. Please note that recited phrases “configured to perform” in claim 1 is functional language. The limitation does not disclose what signal processing section is composed of; hence, they do not recite sufficiently definite structural features. In the view above, claim 1 meets the 3-prong analysis, therefore; the interpretation of claim 1 under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th paragraph is maintained. 
 Similarly, the limitation “current-voltage converter section”, “quantizer” , ““ pixel signal generating section …” in claim 8 are non-structure generic place holders and they are modified by functional language that do not disclose what exactly the section or quantizer are composed of; they do not recite sufficiently definite structure features. 

The limitation  “the current-voltage converting section …” in claim 9, “current-voltage converting section …”, “ quantizer configured to….”in claim 14, “threshold adjusting section …” in claim 15, “ signal processing section …” in claim 16  also are non-structure generic place holders and they are modified by functional language that do not disclose what exactly the sections are composed of; they do not recite sufficiently definite structure features. 

     In view of the above, the interpretation of claim 8, claim 9, claim 14, claim 15 and claim 16 under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), 6th paragraph is maintained. 
       Applicant’s remarks filed on 03/11/2022 with respect to prior art rejection have been considered and they are persuasive. The claims have been amended to over come prior art rejection in previous office action. Claims 1, 4-22 are allowed. 

Allowable Subject Matter
Claims 1, 4-22 are allowed.
      The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, prior art on record SUH et al.  (US Pub. No.: US 2018/0146149 A1) discloses a solid-state imaging element (Para 32; Fig. 1; event-based sensor 100) comprising:
     open pixels each configured to detect whether or not an amount of change in incident light amount exceeds a predetermined threshold and to output a detection signal indicating a result of the detection (Para 33; a sensing pixel 121 included in the pixel array 120 may sense a change of light incident on the pixel array 120, and output at least one activation or enable (hereafter “activation”) signal when the change of light incident on the pixel array 120 exceeds a threshold value); and
light-blocked pixels (  Para 44; dummy pixel 122; light provided to the dummy pixel 122 may be blocked)  each configured to output a correction signal based on an amount of noise generated in the open pixels (  Para 35-38; Para 44; the sensing pixel 121 may include a photo diode therein. The photo diode may generate a sense current I_PD which may be proportional to the intensity of light incident on the photo diode, and the sensing pixel 121 may output the activation signal based on the sense current I_PD; the dark current I_SAT may act as noise. The dummy pixel 122 may generate a current (i.e., a dark current) in a light-free environment. The event-based sensor 100 may remove a saturation component corresponding to a dark current I_SAT from a sense current I_PD by using the current generated at the dummy pixel 122. ) .
However, none of the prior art discloses “the open pixels are arrayed on a first plane of a pair of planes facing each other in a vertical direction, and the light -blocked pixels are arrayed on a second plane of the pair of planes below the first plane of the pair of planes.
	Claims 4-15 are allowed as being dependent from claim 1. 
           Regarding claim 16, prior art on record SUH et al. (US Pub. No.: US 2018/0146149 A1) discloses an imaging device (Para 32; Fig. 1; event-based sensor 100) comprising:
         open pixels each configured to detect whether or not an amount of change in incident light amount exceeds a predetermined threshold and to indicate a result of the detection (Para 33; a sensing pixel 121 included in the pixel array 120 may sense a change of light incident on the pixel array 120, and output at least one activation or enable (hereafter “activation”) signal when the change of light incident on the pixel array 120 exceeds a threshold value);
           light-blocked pixels (Para 44; dummy pixel 122; light provided to the dummy pixel 122 may be blocked) each configured to output a correction signal based on an amount of noise generated in the open pixels (Para 35-38; Para 44; the sensing pixel 121 may include a photo diode therein. The photo diode may generate a sense current I_PD which may be proportional to the intensity of light incident on the photo diode, and the sensing pixel 121 may output the activation signal based on the sense current I_PD; the dark current I_SAT may act as noise. The dummy pixel 122 may generate a current (i.e., a dark current) in a light-free environment. The event-based sensor 100 may remove a saturation component corresponding to a dark current I_SAT from a sense current I_PD by using the current generated at the dummy pixel 122.) ; and
        a signal processing section configured to process the detection signal (Para 34;  The controller 110 may output an event signal in response to the activation signal.) .
However, none of the prior art discloses “the open pixels are arrayed on a first plane of a pair of planes facing each other in a
 vertical direction, and the light -blocked pixels are arrayed on a second plane of the pair of planes below the first plane of the pair of planes” in combination of other limitation in the claim. 
	Claims 17-22 are allowed as being dependent from claim 16. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
           Nakata et al. (US pub.: US 2016/0088245 A1) cites a solid-state imaging device including: a pixel region that includes a plurality of pixels arranged in a two-dimensional matrix pattern. Some of the plurality of pixels are configured to be phase difference detection pixels that include a photoelectric conversion section disposed on a semiconductor substrate and a light blocking film disposed above a portion of the photoelectric conversion section. In particular a location of the light blocking film for the phase difference detection pixels varies according to a location of the phase difference detection pixel. For example, the location of the light blocking film for a phase difference detection pixel positioned at a periphery of the pixel region is different than a location of the light blocking film for a phase difference detection pixel positioned in a center portion of the pixel region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2661